     Case 2:19-cv-07179-PA-SK Document 66 Filed 05/05/20 Page 1 of 16 Page ID #:783




 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
     JOANNE S. OSINOFF
 4   Assistant United States Attorney
     Chief, General Civil Section
 5   KEVIN B. FINN (Cal. Bar No. 128072)
     MATTHEW J. BARRAGAN (Cal. Bar No. 283883)
 6   MARGARET M. CHEN (Cal. Bar No. 288294)
     Assistant United States Attorneys
 7   Federal Building, Suite 7516
           300 North Los Angeles Street
 8         Los Angeles, California 90012
           Telephone: (213) 894-2444/3148
 9         Facsimile: (213) 894-7819
           E-mail: Matthew.Barragan@usdoj.gov
10                  Margaret.Chen@usdoj.gov
11   Attorneys for Plaintiff
     United States of America
12
                               UNITED STATES DISTRICT COURT
13
                              CENTRAL DISTRICT OF CALIFORNIA
14
                                     WESTERN DIVISION
15
     UNITED STATES OF AMERICA,              No. CV 19-07179-PA (SKx)
16
                 Plaintiff,                 STIPULATED PROTECTIVE ORDER
17
                        v.                  [Discovery Document: Referred to
18                                          Magistrate Judge Steve Kim]
     SOUTHERN CALIFORNIA
19   EDISON COMPANY; UTILITY                Honorable Steve Kim
     TREE SERVICE; FRONTIER
20   COMMUNICATIONS, INC.; and
     DOES 1 to 10,
21
                 Defendants.
22
23   SOUTHERN CALIFORNIA
     EDISON COMPANY,
24               Cross-Claimant,
25                      v.
26   FRONTIER COMMUNICATIONS,
27   INC.; and ROES 1 to 10,

28               Cross-Defendants.
     Case 2:19-cv-07179-PA-SK Document 66 Filed 05/05/20 Page 2 of 16 Page ID #:784




 1
     FRONTIER CALIFORNIA INC.,
 2
                 Counter-Claimant,
 3
                       v.
 4
     SOUTHERN CALIFORNIA
 5   EDISON COMPANY,
 6               Counter-Defendant.
 7
     FRONTIER CALIFORNIA INC.,
 8
                 Cross-Claimant,
 9
                       v.
10
     UTILITY TREE SERVICE,
11
                 Cross-Defendant.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-cv-07179-PA-SK Document 66 Filed 05/05/20 Page 3 of 16 Page ID #:785




 1   1.    GENERAL
 2         1.1    Purposes and Limitations. Discovery in this action is likely to involve
 3   production of confidential, proprietary, or private information for which special
 4   protection from public disclosure and from use for any purpose other than prosecuting
 5   this litigation may be warranted. Accordingly, the parties hereby stipulate to and
 6   petition the Court to enter the following Stipulated Protective Order.1 The parties
 7   acknowledge that this Order does not confer blanket protections on all disclosures or
 8   responses to discovery and that the protection it affords from public disclosure and use
 9   extends only to the limited information or items that are entitled to confidential
10   treatment under the applicable legal principles. The parties further acknowledge, as set
11   forth in Section 12.3, below, that this Stipulated Protective Order does not entitle them
12   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
13   procedures that must be followed and the standards that will be applied when a party
14   seeks permission from the court to file material under seal.
15         1.2    Good Cause Statement. This action is likely to involve trade secrets,
16   customer and pricing lists and other valuable research, development, commercial,
17   financial, technical and/or proprietary information for which special protection from
18   public disclosure and from use for any purpose other than prosecution of this action is
19   warranted. Such confidential and proprietary materials and information consist of,
20   among other things, confidential business or financial information, information
21   regarding confidential business practices, or other confidential research, development,
22   or commercial information (including information implicating privacy rights of third
23   parties), information otherwise generally unavailable to the public, or which may be
24
25
     1
       On April 14, 2020, Frontier and its parent Frontier Communications Corporation and
26   other subsidiaries filed voluntary petitions for relief under Chapter 11 of the Bankruptcy
     Code in the United States Bankruptcy Court for the Southern District of New York, Case
27   No. 20-22476 (RDD) (“Bankruptcy Case”). The Parties submit that execution and filing
     of the aforementioned Stipulated Protective Order, including by Frontier as Cross-
28   Claimant and Counter-Claimant in this action, does not constitute a violation of the stay
     in the Bankruptcy Case.
                                                   1
     Case 2:19-cv-07179-PA-SK Document 66 Filed 05/05/20 Page 4 of 16 Page ID #:786




 1   privileged or otherwise protected from disclosure under state or federal statutes, court
 2   rules, case decisions, or common law. Accordingly, to expedite the flow of
 3   information, to facilitate the prompt resolution of disputes over confidentiality of
 4   discovery materials, to adequately protect information the parties are entitled to keep
 5   confidential, to ensure that the parties are permitted reasonable necessary uses of such
 6   material in preparation for and in the conduct of trial, to address their handling at the
 7   end of the litigation, and serve the ends of justice, a protective order for such
 8   information is justified in this matter. It is the intent of the parties that information will
 9   not be designated as confidential for tactical reasons and that nothing be so designated
10   without a good faith belief that it has been maintained in a confidential, non-public
11   manner, and there is good cause why it should not be part of the public record of this
12   case.
13   2.      DEFINITIONS
14           2.1   Action: United States of America v. Southern California Edison
15   Company, et al., CV 19-07179-PA-SK.
16           2.2   Challenging Party: a Party or Non-Party that challenges the designation of
17   information or items under this Order.
18           2.3   “CONFIDENTIAL” Information or Items: information (regardless of how
19   it is generated, stored or maintained) or tangible things that qualify for protection under
20   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
21   Statement.
22           2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
23   support staff).
24           2.5   Designating Party: a Party or Non-Party that designates information or
25   items that it produces in disclosures or in responses to discovery as
26   “CONFIDENTIAL.”
27           2.6   Disclosure or Discovery Material: all items or information, regardless of
28   the medium or manner in which it is generated, stored, or maintained (including,
                                                   2
     Case 2:19-cv-07179-PA-SK Document 66 Filed 05/05/20 Page 5 of 16 Page ID #:787




 1   among other things, testimony, transcripts, and tangible things), that are produced or
 2   generated in disclosures or responses to discovery in this matter.
 3         2.7    Expert: a person with specialized knowledge or experience in a matter
 4   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 5   expert witness or as a consultant in this Action.
 6         2.8    House Counsel: attorneys who are employees of a party to this Action.
 7   House Counsel does not include Outside Counsel of Record or any other outside
 8   counsel.
 9         2.9    Non-Party: any natural person, partnership, corporation, association, or
10   other legal entity not named as a Party to this action.
11         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
12   this Action but are retained to represent or advise a party to this Action and have
13   appeared in this Action on behalf of that party or are affiliated with a law firm which
14   has appeared on behalf of that party, and includes support staff.
15         2.11 Party: any party to this Action, including all of its officers, directors,
16   employees, consultants, retained experts, and Outside Counsel of Record (and their
17   support staffs).
18         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
19   Discovery Material in this Action.
20         2.13 Professional Vendors: persons or entities that provide litigation support
21   services (e.g., photocopying, videotaping, translating, preparing exhibits or
22   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
23   their employees and subcontractors.
24         2.14 Protected Material: any Disclosure or Discovery Material that is
25   designated as “CONFIDENTIAL.”
26         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
27   from a Producing Party.
28   3.    SCOPE
                                                  3
     Case 2:19-cv-07179-PA-SK Document 66 Filed 05/05/20 Page 6 of 16 Page ID #:788




 1         The protections conferred by this Stipulation and Order cover not only Protected
 2   Material (as defined above), but also (1) any information copied or extracted from
 3   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 4   Material; and (3) any testimony, conversations, or presentations by Parties or their
 5   Counsel that might reveal Protected Material.
 6         Any use of Protected Material at trial shall be governed by the orders of the trial
 7   judge. This Order does not govern the use of Protected Material at trial.
 8   4.    DURATION
 9         Even after final disposition of this litigation, the confidentiality obligations
10   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
11   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
12   later of (1) dismissal of all claims and defenses in this Action, with or without
13   prejudice; and (2) final judgment herein after the completion and exhaustion of all
14   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
15   for filing any motions or applications for extension of time pursuant to applicable law.
16   5.    DESIGNATING PROTECTED MATERIAL
17         5.1    Exercise of Restraint and Care in Designating Material for Protection.
18   Each Party or Non-Party that designates information or items for protection under this
19   Order must take care to limit any such designation to specific material that qualifies
20   under the appropriate standards. The Designating Party must designate for protection
21   only those parts of material, documents, items, or oral or written communications that
22   qualify so that other portions of the material, documents, items, or communications for
23   which protection is not warranted are not swept unjustifiably within the ambit of this
24   Order.
25         Mass, indiscriminate, or routinized designations are prohibited. Designations
26   that are shown to be clearly unjustified or that have been made for an improper purpose
27   (e.g., to unnecessarily encumber the case development process or to impose
28   unnecessary expenses and burdens on other parties) may expose the Designating Party
                                                  4
     Case 2:19-cv-07179-PA-SK Document 66 Filed 05/05/20 Page 7 of 16 Page ID #:789




 1   to sanctions.
 2         If it comes to a Designating Party’s attention that information or items that it
 3   designated for protection do not qualify for protection, that Designating Party must
 4   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 5         5.2       Manner and Timing of Designations. Except as otherwise provided in this
 6   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
 7   or ordered, Disclosure or Discovery Material that qualifies for protection under this
 8   Order must be clearly so designated before the material is disclosed or produced.
 9         Designation in conformity with this Order requires:
10                   (a)   for information in documentary form (e.g., paper or electronic
11   documents, but excluding transcripts of depositions or other pretrial or trial
12   proceedings), that the Producing Party affix at a minimum, the legend
13   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
14   contains protected material. If only a portion or portions of the material on a page
15   qualifies for protection, the Producing Party also must clearly identify the protected
16   portion(s) (e.g., by making appropriate markings in the margins).
17         A Party or Non-Party that makes original documents available for inspection
18   need not designate them for protection until after the inspecting Party has indicated
19   which documents it would like copied and produced. During the inspection and before
20   the designation, all of the material made available for inspection shall be deemed
21   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
22   copied and produced, the Producing Party must determine which documents, or
23   portions thereof, qualify for protection under this Order. Then, before producing the
24   specified documents, the Producing Party must affix the “CONFIDENTIAL legend” to
25   each page that contains Protected Material. If only a portion or portions of the material
26   on a page qualifies for protection, the Producing Party also must clearly identify the
27   protected portion(s) (e.g., by making appropriate markings in the margins).
28                   (b)   for testimony given in depositions that the Designating Party
                                                  5
     Case 2:19-cv-07179-PA-SK Document 66 Filed 05/05/20 Page 8 of 16 Page ID #:790




 1   identify the Disclosure or Discovery Material on the record, before the close of the
 2   deposition all protected testimony.
 3                 (c)   for information produced in some form other than documentary and
 4   for any other tangible items, that the Producing Party affix in a prominent place on the
 5   exterior of the container or containers in which the information is stored the legend
 6   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 7   protection, the Producing Party, to the extent practicable, shall identify the protected
 8   portion(s).
 9         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
10   failure to designate qualified information or items does not, standing alone, waive the
11   Designating Party’s right to secure protection under this Order for such material. Upon
12   timely correction of a designation, the Receiving Party must make reasonable efforts to
13   assure that the material is treated in accordance with the provisions of this Order.
14   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
15         6.1     Timing of Challenges. Any Party or Non-Party may challenge a
16   designation of confidentiality at any time that is consistent with the Court’s Scheduling
17   Order.
18         6.2     Meet and Confer. The Challenging Party shall initiate the dispute
19   resolution process under Local Rule 37.1 et seq.
20         6.3     The burden of persuasion in any such challenge proceeding shall be on the
21   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
22   to harass or impose unnecessary expenses and burdens on other parties) may expose
23   the Challenging Party to sanctions. Unless the Designating Party has waived or
24   withdrawn the confidentiality designation, all parties shall continue to afford the
25   material in question the level of protection to which it is entitled under the Producing
26   Party’s designation until the Court rules on the challenge.
27   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
28         7.1     Basic Principles. A Receiving Party may use Protected Material that is
                                                 6
     Case 2:19-cv-07179-PA-SK Document 66 Filed 05/05/20 Page 9 of 16 Page ID #:791




 1   disclosed or produced by another Party or by a Non-Party in connection with this
 2   Action only for prosecuting, defending, or attempting to settle this Action. Such
 3   Protected Material may be disclosed only to the categories of persons and under the
 4   conditions described in this Order. When the Action has been terminated, a Receiving
 5   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 6         Protected Material must be stored and maintained by a Receiving Party at a
 7   location and in a secure manner that ensures that access is limited to the persons
 8   authorized under this Order.
 9         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
10   ordered by the court or permitted in writing by the Designating Party, a Receiving
11   Party may disclose any information or item designated “CONFIDENTIAL” only to:
12                (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
13   well as employees of said Outside Counsel of Record to whom it is reasonably
14   necessary to disclose the information for this Action;
15                (b)   the officers, directors, and employees (including House Counsel) of
16   the Receiving Party to whom disclosure is reasonably necessary for this Action;
17                (c)   Experts (as defined in this Order) of the Receiving Party to whom
18   disclosure is reasonably necessary for this Action and who have signed the
19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20                (d)   the court and its personnel;
21                (e)   court reporters and their staff;
22                (f)   professional jury or trial consultants, mock jurors, and Professional
23   Vendors to whom disclosure is reasonably necessary for this Action and who have
24   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25                (g)   the author or recipient of a document containing the information or
26   a custodian or other person who otherwise possessed or knew the information;
27                (h)   during their depositions, witnesses ,and attorneys for witnesses, in
28   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                                 7
     Case 2:19-cv-07179-PA-SK Document 66 Filed 05/05/20 Page 10 of 16 Page ID #:792




 1    party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
 2    will not be permitted to keep any confidential information unless they sign the
 3    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
 4    by the Designating Party or ordered by the court. Pages of transcribed deposition
 5    testimony or exhibits to depositions that reveal Protected Material may be separately
 6    bound by the court reporter and may not be disclosed to anyone except as permitted
 7    under this Stipulated Protective Order; and
 8                 (i)    any mediator or settlement officer, and their supporting personnel,
 9    mutually agreed upon by any of the parties engaged in settlement discussions.
10    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
11          OTHER LITIGATION
12          If a Party is served with a subpoena or a court order issued in other litigation that
13    compels disclosure of any information or items designated in this Action as
14    “CONFIDENTIAL,” that Party must:
15                 (a)    promptly notify in writing the Designating Party. Such notification
16    shall include a copy of the subpoena or court order;
17                 (b)    promptly notify in writing the party who caused the subpoena or
18    order to issue in the other litigation that some or all of the material covered by the
19    subpoena or order is subject to this Protective Order. Such notification shall include a
20    copy of this Stipulated Protective Order; and
21                 (c)    cooperate with respect to all reasonable procedures sought to be
22    pursued by the Designating Party whose Protected Material may be affected.
23          If the Designating Party timely seeks a protective order, the Party served with
24    the subpoena or court order shall not produce any information designated in this action
25    as “CONFIDENTIAL” before a determination by the court from which the subpoena
26    or order issued, unless the Party has obtained the Designating Party’s permission. The
27    Designating Party shall bear the burden and expense of seeking protection in that court
28    of its confidential material and nothing in these provisions should be construed as
                                                    8
     Case 2:19-cv-07179-PA-SK Document 66 Filed 05/05/20 Page 11 of 16 Page ID #:793




 1    authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 2    directive from another court.
 3    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 4          IN THIS LITIGATION
 5                 (a)    The terms of this Order are applicable to information produced by a
 6    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 7    produced by Non-Parties in connection with this litigation is protected by the remedies
 8    and relief provided by this Order. Nothing in these provisions should be construed as
 9    prohibiting a Non-Party from seeking additional protections.
10                 (b)    In the event that a Party is required, by a valid discovery request, to
11    produce a Non-Party’s confidential information in its possession, and the Party is
12    subject to an agreement with the Non-Party not to produce the Non-Party’s
13    confidential information, then the Party shall:
14                        (1)   promptly notify in writing the Requesting Party and the Non-
15    Party that some or all of the information requested is subject to a confidentiality
16    agreement with a Non-Party;
17                        (2)   promptly provide the Non-Party with a copy of the Stipulated
18    Protective Order in this Action, the relevant discovery request(s), and a reasonably
19    specific description of the information requested; and
20                        (3)   make the information requested available for inspection by
21    the Non-Party, if requested.
22                 (c)    If the Non-Party fails to seek a protective order from this court
23    within 14 days of receiving the notice and accompanying information, the Receiving
24    Party may produce the Non-Party’s confidential information responsive to the
25    discovery request. If the Non-Party timely seeks a protective order, the Receiving Party
26    shall not produce any information in its possession or control that is subject to the
27    confidentiality agreement with the Non-Party before a determination by the court.
28    Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                                   9
     Case 2:19-cv-07179-PA-SK Document 66 Filed 05/05/20 Page 12 of 16 Page ID #:794




 1    of seeking protection in this court of its Protected Material.
 2    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 3          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 4    Protected Material to any person or in any circumstance not authorized under this
 5    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 6    the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 7    all unauthorized copies of the Protected Material, (c) inform the person or persons to
 8    whom unauthorized disclosures were made of all the terms of this Order, and (d)
 9    request such person or persons to execute the “Acknowledgment and Agreement to Be
10    Bound” that is attached hereto as Exhibit A.
11    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12          PROTECTED MATERIAL
13          When a Producing Party gives notice to Receiving Parties that certain
14    inadvertently produced material is subject to a claim of privilege or other protection,
15    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
16    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
17    may be established in an e-discovery order that provides for production without prior
18    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
19    parties reach an agreement on the effect of disclosure of a communication or
20    information covered by the attorney-client privilege or work product protection, the
21    parties may incorporate their agreement in the stipulated protective order submitted to
22    the court.
23    12.   MISCELLANEOUS
24          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
25    person to seek its modification by the Court in the future.
26          12.2 Right to Assert Other Objections. By stipulating to the entry of this
27    Protective Order no Party waives any right it otherwise would have to object to
28    disclosing or producing any information or item on any ground not addressed in this
                                                  10
     Case 2:19-cv-07179-PA-SK Document 66 Filed 05/05/20 Page 13 of 16 Page ID #:795




 1    Stipulated Protective Order. Similarly, no Party waives any right to object on any
 2    ground to use in evidence of any of the material covered by this Protective Order.
 3          12.3 Filing Protected Material. A Party that seeks to file under seal any
 4    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 5    only be filed under seal pursuant to a court order authorizing the sealing of the specific
 6    Protected Material at issue. If a Party's request to file Protected Material under seal is
 7    denied by the court, then the Receiving Party may file the information in the public
 8    record unless otherwise instructed by the court.
 9    13.   FINAL DISPOSITION
10          After the final disposition of this Action, as defined in paragraph 4, within 60
11    days of a written request by the Designating Party, each Receiving Party must return
12    all Protected Material to the Producing Party or destroy such material. As used in this
13    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
14    summaries, and any other format reproducing or capturing any of the Protected
15    Material. Whether the Protected Material is returned or destroyed, the Receiving Party
16    must submit a written certification to the Producing Party (and, if not the same person
17    or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
18    category, where appropriate) all the Protected Material that was returned or destroyed
19    and (2)affirms that the Receiving Party has not retained any copies, abstracts,
20    compilations, summaries or any other format reproducing or capturing any of the
21    Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
22    archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
23    legal memoranda, correspondence, deposition and trial exhibits, expert reports,
24    attorney work product, and consultant and expert work product, even if such materials
25    contain Protected Material. Any such archival copies that contain or constitute
26    Protected Material remain subject to this Protective Order as set forth in Section 4
27    (DURATION).
28    //
                                                  11
     Case 2:19-cv-07179-PA-SK Document 66 Filed 05/05/20 Page 14 of 16 Page ID #:796




 1    14.   Any violation of this Order may be punished by any and all appropriate
 2          measures including, without limitation, contempt proceedings and/or monetary
 3          sanctions.
 4
 5    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6     Dated: May 4, 2020               NICOLA T. HANNA
                                        United States Attorney
 7                                      DAVID M. HARRIS
                                        Assistant United States Attorney
 8                                      Chief, Civil Division
                                        JOANNE S. OSINOFF
 9                                      Assistant United States Attorney
                                        Chief, General Civil Section
10
11                                         /s/ Margaret M. Chen
                                        KEVIN B. FINN
12                                      MATTHEW J. BARRAGAN
                                        MARGARET M. CHEN
13                                      Assistant United States Attorneys
14                                      Attorneys for Plaintiff
                                        United States of America
15
16     Dated: May 4, 2020               MURCHISON AND CUMMING LLP
17
                                           /s/ Friedrich W. Seitz*
18                                      FRIEDRICH W. SEITZ
                                        MATTHEW E. VOSS
19
20                                      LEON BASS, JR.
                                        LAURA A. MEYERSON
21
                                        Attorneys for Defendant, Cross-Claimant, and
22                                      Counter-Defendant Southern California Edison
                                        Company
23
24
25
26
27
28
                                               12
     Case 2:19-cv-07179-PA-SK Document 66 Filed 05/05/20 Page 15 of 16 Page ID #:797




 1     Dated: May 4, 2020                  MAYER BROWN LLP
 2
                                             /s/ Bronwyn F. Pollock*
 3                                         BRONWYN F. POLLOCK
                                           MARK R. TER MOLEN
 4                                         MATTHEW C. SOSTRIN
 5                                         Attorneys for Cross-Claimant and Counter-
                                           Claimant Frontier California Inc., erroneously
 6                                         sued as Frontier Communications, Inc.
 7
       Dated: May 4, 2020                  CARLSON CALLADINE AND PETERSON LLP
 8
 9                                           /s/ Colin Munro*
                                           ARTHUR DAVID BONA
10                                         COLIN MUNRO
11                                         RANDY W. GIMPLE

12                                         Attorneys for Defendant and Cross-Defendant
                                           Utility Tree Service
13
14          * Pursuant to Local Rule 5-4.3.4(2), the filer attests that all signatories listed,
      and on whose behalf the filing is submitted, concur in the filing’s content and have
15    authorized the filing.
16
      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
17
18            May 5, 2020
      Dated:____________________
19
20
21    HONORABLE STEVE KIM
      United States Magistrate Judge
22
23
24
25
26
27
28
                                                   13
     Case 2:19-cv-07179-PA-SK Document 66 Filed 05/05/20 Page 16 of 16 Page ID #:798




 1                                           EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I, _____________________________ [print or type full name], of
 4    _________________ [print or type full address], declare under penalty of perjury that I
 5    have read in its entirety and understand the Stipulated Protective Order that was issued
 6    by the United States District Court for the Central District of California on [date] in the
 7    case of United States of America v. Southern California Edison Company, et al., CV
 8    19-07179-PA-SK. I agree to comply with and to be bound by all the terms of this
 9    Stipulated Protective Order and I understand and acknowledge that failure to so
10    comply could expose me to sanctions and punishment in the nature of contempt. I
11    solemnly promise that I will not disclose in any manner any information or item that is
12    subject to this Stipulated Protective Order to any person or entity except in strict
13    compliance with the provisions of this Order.
14          I further agree to submit to the jurisdiction of the United States District Court for
15    the Central District of California for the purpose of enforcing the terms of this
16    Stipulated Protective Order, even if such enforcement proceedings occur after
17    termination of this action. I hereby appoint __________________________ [print or
18    type full name] of _______________________________________ [print or type full
19    address and telephone number] as my California agent for service of process in
20    connection with this action or any proceedings related to enforcement of this Stipulated
21    Protective Order.
22    Date: ______________________________________
23
24    City and State where sworn and signed: _________________________________
25
26    Printed name: _______________________________
27
28    Signature: __________________________________
                                                  14
